Exhibit 10.16
ATLAS AIR WORLDWIDE HOLDINGS, INC.
BENEFITS PROGRAM
EXECUTIVE VICE PRESIDENTS
AND
SENIOR VICE PRESIDENTS
Amended and Restated as of December 31, 2008

 



--------------------------------------------------------------------------------



 



ATLAS AIR WORLDWIDE HOLDINGS, INC.
     This document describes the benefits program for individuals employed as
Executive Vice Presidents or Senior Vice Presidents of Atlas Air, Inc.
(“Atlas”),, Polar Air Cargo Worldwide, Inc. (“Polar”) and Titan Aviation
Leasing, Ltd. (“Titan”) (such individuals are hereinafter referred to as
“Executives”), as in effect on December 31, 2008. Individuals employed as
Executive Vice Presidents or Senior Vice Presidents by other subsidiaries of
Atlas Air Worldwide Holdings, Inc. (“Holdings,” and collectively with Atlas,
Polar and Titan, the “Company”) may participate in this program only if
expressly approved for such participation by the Compensation Committee of the
Board of Directors of Holdings. All references in this document to the
Compensation Committee or the Board of Directors refers to those bodies of
Holdings. All references to the Employer are to the corporation employing the
Executive.
I. Annual Salary.
The Executive will receive a base annual salary (“Base Annual Salary”) reviewed
annually for possible increases by the Compensation Committee. Included among
other considerations in the annual review will be the Executive’s individual job
performance. Increases, if any, shall be at the discretion of the Compensation
Committee.
II. Bonus Plan.
The Executive shall be eligible to participate in Holdings’ Annual Incentive
Plan or successor plan at the Executive Vice President or Senior Vice President
level, as appropriate. The level of the bonus available to the Executive will be
set forth in the Annual Incentive Plan and will be awarded in consideration of
individual and corporate performance based on performance goals and objectives
determined by the Compensation Committee. A fuller description of how corporate
and individual performance operate in tandem to determine the calculation of
bonuses will be described in the Annual Incentive Plan. The Annual Incentive
Plan document will be developed by the Compensation Committee and is subject to
amendment from time to time with changes as adopted by the Compensation
Committee or full Board of Directors of Holdings. As further described in the
Annual Incentive Plan, corporate and individual performance in combination may
permit the Executive to earn a target bonus equal to at least 50% of Base Annual
Salary for Senior Vice Presidents and at least 60% for Executive Vice
Presidents. Lesser corporate or individual performance may cause bonus payments
to be in an amount less than 50% or 60%, as applicable, of such Base Annual
Salary or result in no bonus being payable. Greater corporate and individual
performances may result in the bonus being more than 50% or 60%, as applicable,
of such Base Annual Salary. When the bonus payment reaches more than 50% or 60%,
as applicable, of such Base Annual Salary, the Employer reserves the right to
pay some or all of the portion of the

 



--------------------------------------------------------------------------------



 



bonus that is above 50% of Base Annual Salary in Holdings unrestricted company
stock payable under the Atlas Air Worldwide Holdings, Inc. 2007 Incentive Plan,
as may be amended or superseded. Any bonus paid to Executive under the Annual
Incentive Plan will be paid no later than two weeks following the completion of
the year-end audit for the applicable year, but in no event later than March 15
of the year following the applicable year.
III. Health Benefits.
The Executive and Executive’s dependents shall be entitled to participate in the
health insurance plan offered by Executive’s Employer, provided that the
Executive and the Employer will each contribute to the Executive’s monthly
premium as provided by such plan. The Employer reserves the right to discontinue
any health insurance plan at any time with the understanding that the Employer
will comply in full measure with all state and federal laws regarding
continuation of coverage, including the Consolidated Omnibus Budget
Reconciliation Act of 1985, as may be amended or superseded.
IV. Severance.
     A. If the Executive’s employment is terminated by the Employer for reasons
other than Cause or if the Executive resigns for Good Reason, and subject to the
Executive’s execution of a release upon terms and conditions reasonably
acceptable to the Employer and Executive, which release must be presented to
Executive, executed and become effective no later than the thirtieth (30th) day
following the date of termination (except as otherwise required by Section IV.G
below), then the Executive shall be entitled to: (i) receive a severance payment
equal to twelve (12) months of the Executive’s monthly Base Salary, and except
as otherwise required by Section IV.G below, with one (1) month of such Base
Salary payable in a lump-sum on the thirty-first (31st) day following the date
of termination (the “Lump-Sum Payment Date”), and with the remaining eleven
(11) months of such Base Salary payable in accordance with the Employer’s normal
pay schedule beginning on the day after the Lump-Sum Payment Date and continuing
for eleven (11) months thereafter; and (ii) continued coverage under the
Employer’s health (medical, dental and vision) benefit plan for a period of
twelve (12) months from the date of termination; provided, however, that any
such continued coverage shall cease in the event the Executive obtains
comparable coverage in connection with subsequent employment. Upon the death of
Executive, the Executive’s personal representative shall be entitled to the
severance payments described in this Section IV.A. and Executive’s spouse and
covered dependents, if any, shall be entitled to the benefit coverage described
in this Section IV.A, except that the severance payments under this Section IV.A
shall be made in a lump sum within (10) days immediately following the
Executive’s date of death.

2



--------------------------------------------------------------------------------



 



     B. If the Executive’s employment is terminated by the Employer for Cause or
by the Executive’s resignation for other than Good Reason, the Executive shall
be entitled to receive only the Executive’s accrued but unpaid Base Salary as of
the date of termination.
     C. If the Executive’s employment is terminated as a result of Permanent
Disability, the Executive shall be entitled to receive the Executive’s accrued
but unpaid Base Salary as of the date of termination, the benefits described in
Section IV.A above (subject to Section IV.G below), plus any benefits to which
he is then entitled under the Employer’s disability program, if any.
     D. “Good Reason” as used herein shall mean for any Executive subject to
this Benefit Program, any of (i) a reduction in the Executive’s Base Salary from
the Base Salary the previous year, except where such reduction is part of a
general salary reduction for the Employer, (ii) the Executive ceasing to hold
the title of Executive Vice President or Senior Vice President, as the case may
be, other than through promotion or through reassignment to another job title of
comparable responsibility, and (iii) any reduction in job responsibilities which
diminishes the opportunity for the Executive to earn the same bonus under the
Annual Incentive Plan for which the Executive was previously eligible.
     E. “Cause” as used herein shall mean (i) any act or acts of material
dishonesty by the Executive, (ii) the failure of the Executive to comply with
any of the Executive’s material obligations to the Employer within ten (10) days
of written notice from the Employer, (iii) any material violations by the
Executive of the Employer’s corporate policies as set forth in the Employer’s
Compliance Manual, employee Handbook or related corporate policies; provided
that, if such violation is subject to cure, the Executive shall have ten
(10) days within which to cure such violation, or (iv) the conviction of or “no
contest” plea by the Executive to any misdemeanor of moral turpitude or any
felony.
     F. “Permanent Disability” as used herein shall be deemed to have been
sustained by the Executive if the Executive shall have been continuously
disabled from performing the duties assigned to the Executive for a period of
six (6) consecutive calendar months, and such Permanent Disability shall be
deemed to have commenced on the day following the end of such six (6)
consecutive calendar months. Notwithstanding the foregoing, in the event that,
as a result of an absence because of mental or physical incapacity or other
impairment, the Executive incurs an earlier “separation from service” within the
meaning of Section 409A of the Internal Revenue Code, as may be amended
(“Section 409A”), the Executive shall on such date automatically be terminated
from employment as a result of Permanent Disability.
     G. Under Section IV.A above, the Executive may be entitled to severance
payments. If the Executive becomes entitled to those severance payments, then,
to the extent that any portion of those severance payments constitutes an amount
payable under

3



--------------------------------------------------------------------------------



 



a “nonqualified deferred compensation plan” (as defined in Section 409A) upon or
as a result of a “separation from service” (as defined in Section 409A) and
which is not exempt from Section 409A, and if the Executive is a “specified
employee” (as that term is defined in Section 409A and in accordance with
procedures established by Holdings) on the “separation from service” date, then,
notwithstanding any other provision in this Benefit Program, such payments will
not be made to the Executive during the six-month period immediately following
the “separation from service” date. Instead, on the first day of the seventh
(7th) month following the Executive’s “separation from service” date, all
amounts that otherwise would have been paid to the Executive during that
six-month period, but were not because of this provision, will be paid to the
Executive on the first day of the seventh (7th) month following the Executive’s
“separation from service” date, with any payment delayed during such six-month
period to be made to the Executive in a single lump sum.
V. Vacation.
The Executive shall be entitled to four weeks of paid vacation per year,
prorated for partial years of employment.
VI. 401(k) Plan and other benefits.
The Executive shall be eligible to participate in the Employer’s 401(k) plan and
any other pension or welfare plan generally available from time to time to
employees of the Employer, as determined by the Compensation Committee.
VII. Non-Competition.
As a condition of employment and participation in this Benefits Program, the
Executive shall execute a Non-Competition Agreement in a form approved by
Holdings.
VIII. Principal Residence
The Executive shall be required to maintain his or her principal residence in
the Purchase, New York area, except as may be otherwise expressly agreed in
Section IX, below, based upon Employer’s specific business need.
IX. Variations from Benefits Program.
Any variation from the provisions of this Benefit Program shall be effective
only if such variation is contained in a writing provided to the affected
Executive and signed by the, CEO, President or Chief Human Resources Officer of
Holdings or of the Employer.

4